Citation Nr: 1442710	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic dermatitis of lower extremities prior to April 1, 2011, and in excess of 30 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's wife



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, in the March 2014 Statement of Accredited Representative (in lieu of 646), the representative stated, "[t]he Veteran essentially contends that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities."  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2013 travel Board Hearing, the Veteran's wife testified that the Veteran's dermatitis had worsened since the 2011 VA examination.  See Board Hearing Transcript, pp. 3-7.  Specifically, she described the affected area of the Veteran's skin to go from the size of a golf ball to the size of a grapefruit.  She also testified as to an increase in the strength of the prescription topical medication, as well as a pill that the Veteran took for his skin disability.  As these symptoms are not represented in the April 2011 examination, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and severity of his chronic dermatitis disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

The Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  A VA examination should be conducted which assesses the severity of the Veteran's service-connected disabilities (Posttraumatic stress disorder and chronic dermatitis).  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Also, it appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records, not already of record, dating from August 2014 to present.  (The Veteran's wife testified that the Veteran receives treatment at Fayetteville VA medical center and associated clinics, to include the Hamlet Community Based Outpatient Center.  See Board Hearing Transcript, p. 7) .

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  Then, schedule the Veteran for a VA examination, with an appropriate examiner, to determine the current severity of his skin disability.  The examination should be scheduled during an active stage of the Veteran's disability to the extent possible.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire (electronic) claims file in conjunction with the examination. 

The examiner should comment on the severity of the Veteran's service-connected skin disability and report all signs and symptoms necessary for rating the disability, including the percentage of the entire body of the affected area; the percentage of the exposed areas affected; the types of treatment received by the Veteran, to include any topical therapy, corticosteroids, or immunosuppressive drugs; and the frequency and duration of each such treatment.  The examiner is asked to describe any functional impairment caused by the skin disability.

4.  Schedule the Veteran for a VA examination to assess the severity of his service-connected psychiatric disability. The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what that score represents.  The examiner is asked to describe any functional impairment caused by the psychiatric disability.

A complete rationale should be given for all opinions and conclusions.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

